Judgment, Supreme Court, Bronx County *789(Wagner, J.), entered on or about September 16,1980, unanimously reversed, on the law and the facts, and a new trial ordered on the issue of damages only, without costs and without disbursements, unless plaintiff, within 20 days after service upon him of a copy of the order herein, with notice of entry, serves and files in the office of the trial court a written stipulation consenting to reduce the verdict in his favor to $125,000 and to the entry of an amended judgment in accordance therewith. If the plaintiff so stipulates, the judgment, as so amended and reduced, is affirmed without costs and without disbursements. After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Murphy, P. J., Carro, Markewich and Lynch, JJ.